DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 07/18/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 07/18/2022 have been fully considered but they are not persuasive. Applicant appears to argue that Bacon does not teach the alternating current (AC) input and AC output as amended. Applicant asserts that the magnetic flux on AC power phase windings 90, and 100 are controlled by the DC excitation coils 50, 60, 70, and 80 which are wound on cores 20, and 40 which are positioned perpendicular to said windings 90, and 100 which are wound on legs 41, 43, 21, and 23. 
After careful consideration without passion or prejudice, the argument is respectfully found not persuasive. As seen in Figure 2, Bacon teaches work coil 90 is connected to input AC connection 200 [0063]). Similarly, control coil 100 is connected to input AC 200 [para. [0063]). There is no converter between the end of work coil 90 or control coil 100 to load 210. Therefore, the output power of work coil 90 and control coil 100 would be AC power. Work coil 90 and control coil 100 are respectively wound on parallel legs 41, 43, 21, and 23 (Figure 3, para. [0060]). The argument that the magnetic flux on AC power phase windings 90, and 100 are controlled by the DC excitation coils 50, 60, 70, and 80 does not reflect the claimed limitation. Therefore, the examiner maintains that Bacon teaches all the limitations of claims 9, and 11-14.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, and 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, “can be” as recited in line 3 is indefinite because it’s not clear if the energy optimization device is [can be] connected or not [cannot be] connected to inductive…current loads.

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 9, and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bacon (U.S. PG. Pub. No. 2009/0108795 A1).
With respect to claim 9, Bacon teaches an energy optimization device (Figures 1-2) for use in single-phase or three-phase alternating current electric networks, that can be [interpreted as “is”] connected to inductive, resistive, capacitive current loads or mixed current loads and, said energy optimization device comprising: 
a ferromagnetic core member 20 and or 40 formed by a first core member (left leg) and a second core member (right leg) parallel to each other and two secondary members (upper and lower yokes) parallel to each other and perpendicular to said first and second core members; 
a work coil 90 wound around said first core member and having an input (first end) configured to receive a power input of a power supply network 200 and an output (second end) configured to provide a power output to a load, wherein said work coil further comprises a plurality of intermediate connection taps (taps, paras. [0060] and or [0060]) connected in different locations along said work coil and being configured to receive power inputs lower than said power input so that said work coil generates a self-induced magnetic field with a single- phase current, priming said ferromagnetic core member with a magnetic flux loads; and 
a control coil 100 wound around the second core member and having an input (first end) configured to receive said power input of the power supply network 200 and a neutral output (second end) configured to be connected to a neutral conductor of said power supply network, said control coil further comprising an intermediate connection tap (tap, paras. [0060] and or [0060]) connected along said control coil and being configured to receive a power input lower than said power input, wherein said control coil is excited by a fixed single-phase current in order to generate a fixed electromagnetic field that accelerates said magnetic flux load creating a phase shift between a load current a load voltage (paras. [0060], [0063], and [0066]).
With respect to claim 11, Bacon teaches the energy optimization device according to claim 9, wherein the fixed electromagnetic field regulates the self-induced magnetic field, absorbing parasitic currents, voltage peaks and part of reactive currents (para. [0063]). Bacon teaches the claimed structure, and therefore, Bacon meets the functional claim limitation of claim 11.
With respect to claim 12, Bacon teaches the energy optimization device according to claim 9, wherein said accelerated magnetic flux load is introduced into said power supply network reducing an active power supplied to a load (para. [0063]). Bacon teaches the claimed structure, and therefore, Bacon meets the functional claim limitation of claim 12.
With respect to claim 13, Bacon teaches the Arm energy optimization device according to claim 9, wherein vector lag is created between current and voltage of between 2 and 3 degrees (para. [0063]). Bacon teaches the claimed structure, and therefore, Bacon meets the functional claim limitation of claim 13. 
With respect to claim 14, Bacon teaches the energy optimizing apparatus according to claim 9, wherein said magnetic flux load is accelerated by said fixed electromagnetic field due to a hysteresis cycle of said magnetic flux load (para. [0063]). Bacon teaches the claimed structure, and therefore, Bacon meets the functional claim limitation of claim 14. 

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANG TIN BIK LIAN/             Primary Examiner, Art Unit 2837